Citation Nr: 1104603	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bipolar disorder.

2.  Entitlement to service connection for right ankle disability.

3.  Entitlement to an increased rating for status post fracture, 
right 4th metacarpal, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to February 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In the Veteran's 
June 2009 substantive appeal, he expressed a desire to testify 
before the Board.  However, the Veteran withdrew his hearing 
request in writing in July 2010.  

The Board notes that certain statements by the Veteran are to the 
effect that his bipolar disorder is nonservice-connected.  The RO 
acknowledged that the Veteran might be seeking entitlement to 
nonservice-connected disability pension benefits and, in a March 
2008 letter, asked to Veteran to clarify his claim.  The Veteran 
has not responded.  


FINDINGS OF FACT

1.  A December 2005 rating decision denied the Veteran's claim 
for service connection for bipolar disorder; a notice of 
disagreement was not received to initiate an appeal.

2.  The evidence received since the December 2005 rating decision 
does not address the basis for the original denial and it does 
not raise a reasonable possibility of substantiating the claim.	

3.  The right ankle sprain(s) treated during service were acute 
and transitory and any current right ankle disability is not 
causally related to such inservice sprain(s).  

4.  The Veteran's service-connected status post fracture, right 
4th metacarpal is not manifested by any restricted range of 
motion, affect on his employment, or affect on his ability to 
perform activities of daily living.   


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied a claim for 
service connection for bipolar disorder is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Evidence received since the December 2005 rating decision 
denying service connection for bipolar disorder is not new and 
material; accordingly, the claim has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Right ankle disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may they be presumed to 
have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

4.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected status post 
fracture, right 4th metacarpal have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Code 5230 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated March 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants. 
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the 
appellant with an adequate notice letter in March 2008.  It set 
forth the criteria for entitlement to the benefit sought by the 
appellant, and included discussion of new and material evidence 
so as to comply with the Kent requirements.  The Board believes 
that the March 2008 notice constituted adequate notice to the 
appellant.   

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  Reviewing the March 2008 
correspondence in light of the Federal Circuit's decision, the 
Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-
compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  With regard to the right ankle 
and right 4th metacarpal issues, VA afforded the Veteran physical 
examinations in September 2005, May 2008, and February 2009.  An 
etiology opinion regarding the right ankle has been obtained.  
Although the Veteran has not been afforded a psychiatric 
examination, such is not necessary as the bipolar disability 
claim is not being reopened.  The Board also notes that Social 
Security records have been made of record.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  The Veteran was also 
afforded an opportunity to furnish testimony at a hearing, but he 
withdrew his hearing request.  The Board finds VA has met its 
duty to assist the Veteran with his claims. 



Bipolar disorder

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the RO is 
to issue a statement of the case.  38 C.F.R. § 19.26.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  38 
C.F.R. § 20.302(b).  Otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.	

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis. Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

The Veteran's service connection claim for bipolar disorder was 
originally denied in December 2005.  The Veteran failed to file a 
notice of disagreement.  Consequently, the decision became final.  

The Board notes that the basis for the denial was the fact that 
the Veteran's service treatment records were negative for any 
treatment or diagnosis of a psychiatric disability, and that 
there was no evidence showing that the disorder had been caused 
by service.  The evidence before the RO at the time included the 
service treatment records as well as post-service VA treatment 
reports and lay statements from the Veteran.  He stated in his 
original claim that his father was diagnosed with a brain tumor 
when he first went into service, and that his mother was killed 
either before or during his time in the military.  Post service 
treatment records reflect that he first sought treatment in 
February 1998.  He reported that his father was physically 
abusive to him and the rest of the family.  His mother was killed 
in a motor vehicle accident in 1979; and his father died of a 
brain tumor and pneumonia in 1995.  He was married for four years 
(ending in 1989); and he stated that he was unhappy in his 
marriage, and that he has never had any contact with his 
daughter.  He reported that he experimented with cocaine, 
marijuana, and crystal methamphetamines.  He has been 
incarcerated four times.  Regarding military history, the Veteran 
stated that he is not service connected; that he was stationed in 
Virginia and San Diego; that he did not see combat; and that he 
does not have nightmares or flashbacks or other signs of 
posttraumatic stress disorder.  The post service treatment 
records do not attribute his psychiatric disability to service.

Evidence submitted since the December 2005 decision consists of 
additional VA outpatient treatment reports.  These reports are 
new in that they were not considered at the time of the December 
2005 rating decision.  However, the Board is unable to conclude 
that any of the newly received evidence is material.  Evidence 
before the RO in 2005 failed to show any treatment or diagnosis 
in service; or that his psychiatric disability was related to 
service.  The new evidence reflects continued treatment for his 
psychiatric disorder; but there is still no evidence of treatment 
or diagnosis in service.  Moreover, the new evidence still fails 
to attribute his psychiatric disabilities to service.  
Consequently, the claim for service connection for bipolar 
disorder has not been reopened.

Right ankle fracture

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he injured his right ankle during boot 
camp.  He stated in his November 2008 notice of disagreement that 
he wore a cast for three weeks and that he used crutches.  

The service treatment records reflect that the Veteran complained 
of left ankle edema in October 1983.  It appears the examiner may 
have miswrote the diagnosis, since the same treatment report 
lists an assessment of a right ankle sprain.  He was put on light 
duty for four/five days and was treated with Ace wraps.  A follow 
up treatment report dated October 13, 1983 states that the 
Veteran's left ankle sprain had resolved and that the Veteran 
desired to return to duty.     

A September 1985 treatment report reflects that the Veteran 
sustained trauma to his right ankle during a motor vehicle 
accident.  He was assessed with a right ankle sprain and put on 
light duty for one week, with no prolonged walking.  Although the 
Veteran was treated for other unrelated complaints during the 
remaining year and a half of his service, no right ankle 
complaints or findings were documented.   

The claims file does not contain a separation examination.  
However, the Veteran underwent an April 1990 examination in 
conjunction with his entrance into the National Guard.  He 
completed a Report of Medical History at that time, and expressly 
denied having had arthritis, rheumatism, or bursitis; a bone, 
joint, or other deformity; lameness; swollen or painful joints; 
or foot trouble.  No abnormalities of the lower extremities were 
noted on clinical examination.

The Veteran underwent a May 2008 VA examination.  The examiner 
reviewed the claims file in conjunction with the examination.  
The Veteran reported that he stepped onto a pothole during boot 
camp and that his foot swelled up.  He stated that he went to 
dispensary and was placed in a cast for three to four weeks, 
before returning to active duty.  His current complaint was pain 
and swelling on lateral aspect; and he claimed that it was 
getting progressively worse.  He treats the pain with 50 mg. of 
tramadol, three times per day.  He denied constitutional symptoms 
of arthritis, and incapacitating episodes of arthritis.  He 
denied needing assistive aids to walk.  He stated that he is only 
able to stand for 15-30 minutes; and that he can walk between 1/4 
mile and one mile.  He complained of giving way, instability, and 
pain.  He denied stiffness, weakness, effusion, and locking 
episodes.  There are no flare-ups or inflammation.  

Upon examination, there was no evidence of abnormal weight 
bearing.  The Veteran achieved full range of motion without pain.  
X-rays revealed no acute bony abnormality, fracture, or 
dislocation.  A small calcification adjacent to the tip of the 
medial malleolus was well corticated.  The examiner noted that 
this may represent an old avulsion fracture or possibly a small 
secondary ossification center.  There was no other significant or 
focal bony abnormality seen.  The examiner's impression was no 
acute bony abnormality or significant degenerative change.  His 
diagnosis was: no pathology found in right ankle.  He found that 
there were no residuals of the Veteran's in-service right ankle 
sprain.  

The Board finds the Veteran credible in his contention that he 
sprained his right ankle in service.  That much is confirmed by 
the service treatment records.  However, the Board notes that the 
service treatment records fail to reflect that the Veteran was in 
a cast for three to four weeks.  After each ankle sprain, the 
Veteran was placed on light duty for up to seven days before 
returning to duty.  Additionally, in his notice of disagreement 
and substantive appeal, the Veteran contends that the in-service 
injury leads to future injuries.  The Board notes here that the 
Veteran told the February 2009 VA examiner that he fractured his 
right ankle in 1989 on the steps of his grandmother's house.  
Nevertheless, with knowledge of the inservice sprain(s) and post-
service fracture, the VA examiner was still of the opinion that 
the inservice sprain(s) were acute and resolved.  This is a 
medical question which must be addressed by medical personnel.  
The Board finds that the competent evidence of record is against 
any connection between any current right ankle disability and 
service.  

Again, the Veteran's statements as to inservice right ankle 
sprain(s) are credible and are supported by the service records.  
However, to the extent the Veteran may be claiming a continuity 
of right ankle symptoms since the inservice sprain(s), such 
statements are not credible as they are expressly contradicted by 
service treatment records and post-service records which show no 
right ankle complaints for a number of years after service.  

After reviewing the totality of the evidence, the Board finds 
that the preponderance of the evidence is against this claim.  As 
such, the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a right ankle fracture/residuals 
of right ankle sprain must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).



Increased Ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

The Veteran's service-connected status post fracture, right 4th 
metacarpal has been rated by the RO under the provisions of 
Diagnostic Code 5230.  Under this regulatory provision, a rating 
of 0 percent is warranted for any limitation of motion of the 
ring or little finger (4th and 5th metacarpal).  

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

The Board points out here that there is no x-ray evidence of 
arthritis.  Accordingly, there is no basis for assigning a 
minimum 10 percent rating based on such pain and noncompensable 
limitation of motion under Lichtenfels v. Derwinski, 1 Vet.App. 
484, 488 (1991); see also Hicks v. Brown, 8 Vet.App. 417 (1995). 

The Veteran filed his increased rating claim in May 2005.  He 
underwent a VA examination in September 2005.  The examiner 
reviewed the claims file in conjunction with the examination.  
The Veteran fractured his right 4th metacarpal in October 1986.  
He reported that five years ago he was prescribed arthritis 
medication that he took for one year.  He has not taken the 
medication for the past four years.  He reported that four months 
ago, he developed intermittent numbness in both hands.  He 
complained of pain over the dorsal aspect of the 4th metacarpal.  
There was no abnormal motion or deformity.  The Veteran stated 
that he is right hand dominant.  Upon examination, tenderness of 
the 4th right metacarpal slightly increased after exercise 
squeezing a rubber ball.  Range of motion of all digits on both 
hands was normal without pain before and after exercise for 
fatigue for DeLuca.  X-rays revealed no bony abnormality, 
fracture, or dislocation in the hand.  

The Veteran underwent another VA examination in May 2008.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of his right hand drawing up 
on occasion.  He denied any treatment and stated that the 
disability was stable.  He denied pain, inflammation, and a 
general disability.  He stated that he retired in 2004 due to 
psychiatric problems.  As such, the disability did not affect his 
occupation.  The disability also did not affect activities of 
daily living.  The examiner found no residuals of an old fracture 
of the right 4th metacarpal bone.    

The Veteran underwent a third VA examination in February 2009.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran stated that he had some complaints with 
right hand grip strength when he was a welder; and that he used 
to do some exercises to strengthen his right hand.  His current 
complaint was of intermittent aching of the right hand at the 
fracture site.  He does not do any treatment of the right hand.  
Upon examination, the 4th metacarpophalangeal (MCP) joint was 
slight depressed when the Veteran made a fist.  The range of 
motion of the fingers was normal.  The area of the fracture was 
nontender.  There was no obvious deformity or palpable callous in 
the area of the fracture.  The examiner found no specific 
findings on physical examination.  The disability does not affect 
usual daily activities.    

The Board finds that the Veteran's disability appears to be 
manifested only by intermittent aching/pain.  He has undergone 
three examinations and none of the examiners have found any 
specific findings/residuals on examination.  The Board notes that 
even if there was limitation of motion of the 4th metacarpal, 
Diagnostic Code 5230 does not permit a compensable rating.      

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
compensable rating for status post fracture, right 4th metacarpal 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's lone 
symptom of intermittent pain squarely match the type and degree 
of the examples set forth under the criteria for the current 0 
percent schedular rating.  Consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a 
case where the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  See generally Thun v. Peak, 
22 Vet.App. 111 (2008).  The Board therefore finds that referral 
for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.  

Finally, in making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


